                     IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF NORH CAROLINA
                             CHARLOTTE DIVISION
                                   3:17-cv-134

NARESH C. ARORA,                                )
SUDHA ARORA                                     )
                                                )
       Plaintiffs,                              )
                                                )
v.                                              )            ORDER
                                                )
REUBEN DANIELS, JR., et. al,                    )
                                                )
      Defendants.                               )
____________________________________            )


       THIS MATTER is before the Court upon its own motion. Pursuant to the Court’s Order

on April 2, 2018, Plaintiffs’ prior service of process on Defendants Coyle and Brown was quashed.

(Doc. No. 41). Plaintiffs were instructed that they had sixty (60) days to properly serve Defendants

Brown and Coyle or the Court would dismiss Plaintiffs’ claims against Brown and Coyle. Plaintiffs

declined to properly serve Defendants Brown and Coyle, and, on August 24, 2018, the Court

ordered Plaintiffs “to show cause within 14 days why the claims against [Defendants] Brown and

Coyle should not be dismissed without prejudice pursuant to Rule 4(m) of the Federal Rules of

Civil Procedure.” (Doc. No. 43). Plaintiffs declined to respond. Thus, Plaintiff’s claims against

Defendants Brown and Coyle are DISMISSED without prejudice.

       SO ORDERED.
                                  Signed: December 6, 2019
